Case 1:18-cv-23054-JLK Document 14 Entered on FLSD Docket 11/07/2018 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 18-23054-CIV-JLK

 MARIA A LEMBCKE and all others similarly )
 situated under 29 U.S.C. 216(b),         )
                                          )
                  Plaintiff,              )
         vs.                              )
                                          )
 1706 THOMAS ST, LLC.,                    )
 SIMON NEMNI,                             )
 MICHEL CHOURAQUI,                        )
 J. CHRISTIAN MARC,                       )
                                          )
                 Defendants.              )
 _____________________________________ )


    PLAINTIFF’S MOTION FOR ENTRY OF DEFAULT BY THE CLERK AGAINST
                  ONLY DEFENDANT J. CHRISTIAN MARC

        COMEs NOW THE PLAINTIFF, BY AND THROUGH COUNSEL, AND STATES:

        On October 16, 2018, Plaintiff served a copy of the summons and initial Complaint on

 Defendant, J. CHRISTIAN MARC. [DE12]. As per [DE12], the Defendant, J. CHRISTIAN

 MARC, has not responded timely and should be defaulted regarding the initial Complaint [DE1].

                                         MORANDUM OF LAW

        The Defendant, J. CHRISTIAN MARC, was served with the initial Complaint on

 October 16, 2018. [DE12]. Under Fed. R Civ. P. Rule 4, said Defendant, J. CHRISTIAN MARC,

 was required to file a responsive pleading/answer on or before November 6, 2018, or move the

 Court for an extension of time but, as of the date of filing the instant Motion, said Defendant has

 not responded timely. Defendant did not file a responsive pleading/answer timely and/or has

 failed to respond pursuant to Fed. R Civ. P. 12(a)(1)(A). A clerk’s default ought therefore be

 entered pursuant to Fed. R Civ. P. 55 as to the Defendant J. CHRISTIAN MARC.

                                             Page 1 of 4
Case 1:18-cv-23054-JLK Document 14 Entered on FLSD Docket 11/07/2018 Page 2 of 4



        WHEREFORE, THE PLAINTIFF RESPECTFULLY REQUESTS THE CLERK TO

 ENTER A DEFAULT AGAINST DEFENDANT J. CHRISTIAN MARC IN RELATION TO

 THE INITIAL COMPLAINT [DE1].

                                             Respectfully submitted,

                                             J. H. ZIDELL, P.A.
                                             ATTORNEYS FOR PLAINTIFF
                                             300-71ST STREET, SUITE 605
                                             MIAMI BEACH, FLORIDA 33141
                                             305-865-6766
                                             305-865-7167

                                             By:_s/ Rivkah F. Jaff, Esq. ___
                                                Rivkah F. Jaff, Esquire
                                                Florida Bar No.: 107511

                            CERTIFICATE OF SERVICE
   I HEREBY CERTIFY THAT A TRUE AND CORRECT COPY OF THE FOREGOING
              WAS SENT VIA CM/ECF OR U.S. MAIL ON 11/7/18 TO:

                                  (CM/ECF)
                           PATRICK PATRISSI, ESQ.
                        LERMAN & WHITEBOOK P.A.
                       2611 HOLLYWOOD BOULEVARD
                            HOLLYWOOD, FL 33020
                                 954-922-2811
                                FAX: 922-2841
                      EMAIL: PATRICK@LWLAWFLA.COM

                                    (U.S. MAIL)
                               J. CHRISTIAN MARC
                                  15885 NW 14 RD
                            PEMBROKE PINES, FL 33028

                      BY:     /s/   Rivkah Jaff
                                 RIVKAH JAFF, ESQ.




                                    Page 2 of 4
Case 1:18-cv-23054-JLK Document 14 Entered on FLSD Docket 11/07/2018 Page 3 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 18-23054-CIV-JLK

 MARIA A LEMBCKE and all others similarly )
 situated under 29 U.S.C. 216(b),         )
                                          )
                  Plaintiff,              )
         vs.                              )
                                          )
 1706 THOMAS ST, LLC.,                    )
 SIMON NEMNI,                             )
 MICHEL CHOURAQUI,                        )
 J. CHRISTIAN MARC,                       )
                                          )
                 Defendants.              )
 _____________________________________ )


   CLERK’S DEFAULT JUDGEMENT AGAINST ONLY DEFENDANT J. CHRISTIAN
                              MARC

        Presently pending before the Clerk is Plaintiff’s Motion for Entry of Default by the Clerk

 as to Defendant, J. CHRISTIAN MARC. As indicated by [DE12] on the docket, Defendant, J.

 CHRISTIAN MARC, has failed to respond timely, and therefore a Clerk’s Default Judgment

 pursuant to Fed. R Civ. P. 55 is hereby ENTERED against Defendant, J. CHRISTIAN MARC,

 as to the initial Complaint [DE1].

        DONE AND ENTERED at Miami, Florida, this ___ day of ________ 2018.

                                             _________________________________
                                             DEPUTY CLERK

 cc:    Counsel of record

 (CM/ECF)
 PATRICK PATRISSI, ESQ.
 LERMAN & WHITEBOOK P.A.
 2611 HOLLYWOOD BOULEVARD
 HOLLYWOOD, FL 33020
 954-922-2811

                                           Page 3 of 4
Case 1:18-cv-23054-JLK Document 14 Entered on FLSD Docket 11/07/2018 Page 4 of 4



 FAX: 922-2841
 EMAIL: PATRICK@LWLAWFLA.COM

 (U.S. MAIL)
 J. CHRISTIAN MARC
 15885 NW 14 RD
 PEMBROKE PINES, FL 33028




                                   Page 4 of 4
